                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 RYSTA       LEONA    SUSMAN,     Both
 Individually and as Legal Guardian of
 Shane Allen Loveland; and JACOB                                                  8:18CV127
 SUMMERS,

                           Plaintiffs,                               MEMORANDUM AND ORDER

            vs.

 THE GOODYEAR                  TIRE      &    RUBBER
 COMPANY,

                           Defendant.



        This matter is before the Court on several motions. For the reasons discussed

below, Plaintiffs’ Motion for Summary Judgment, ECF No. 105, will be granted in part;

Plaintiffs’ Motion in Limine to Apply Ohio Law on Punitive Damages, ECF No. 106, will be

granted; and the Motion of Defendant The Goodyear Tire & Rubber Company (Goodyear)

for Partial Summary Judgment, ECF No. 107, will be granted in part.

                                               BACKGROUND

        Plaintiffs’ summary judgment motion does not contain numbered paragraphs

setting out disputed or undisputed material facts, and their brief does not respond directly

to Goodyear’s numbered paragraphs.1 The following facts appear from the record to be

undisputed unless otherwise indicated.



        1   Plaintiffs have not followed local rules as they pertain to motion practice in the District of Nebraska.
Plaintiffs’ motions are not accompanied by separate supporting briefs, NECivR 7.1(a)(1)(A), nor are they
accompanied by separate evidentiary indices, NECivR 7.1(a)(2). Plaintiffs’ Motion for Summary Judgment
does not contain a statement of material facts with short, numbered paragraphs, NECivR 56.1(a), nor does
their brief in opposition to Goodyear’s Motion for Summary Judgment contain a responsive factual section
with pinpoint references to evidence, NECivR 56.1(b). These failures could be grounds to deny Plaintiffs’
motions, NECivR 56.1(a)(1), however, the Court will address the motions in this Order.
       On May 15, 2015, Shane Allen Loveland and Jacob Summers were passengers in

a pickup truck driven by Larry Blair in Hall County, Nebraska, when the right rear tire

suffered a disablement. Plaintiffs allege that as a result of this disablement, the vehicle

operator was unable to maintain a straight line of travel and the truck left the roadway,

crossed into the median, and rolled over. Plaintiffs also allege that as a result of this

rollover, Loveland sustained significant brain injuries, and Summers suffered significant

orthopedic injuries. Blair was an employee of Dandee Concrete Construction (Dandee),

the owner of the vehicle. The tire at issue was an LT235/85R16 Goodyear Wrangler HT

tire with the serial number DOT MD0RNJHV244. It was manufactured by Goodyear in

Gadsden, Alabama, in 1994. Goodyear is an Ohio corporation, with its principal place of

business in Ohio.

       On May 31, 2017, Plaintiffs initiated this action against Goodyear and other

defendants with similar names in the Philadelphia County Court of Common Pleas, ECF

No. 1-1. On August 7, 2017, Goodyear removed this action to the U.S. District Court for

the Eastern District of Pennsylvania, ECF No. 1. On March 9, 2018, Judge Joel H.

Slomsky dismissed all defendants other than Goodyear, ECF No. 28. On March 22, 2018,

Judge Slomsky transferred the case to this Court upon stipulation by the parties, ECF No.

31. On August 12, 2019, Plaintiffs moved for summary judgment, ECF No. 105, and filed

a Motion in Limine to apply Ohio law regarding punitive damages, ECF No. 106.

Goodyear moved for partial summary judgment, ECF No. 107.

                                STANDARD OF REVIEW

       “Summary judgment is proper ‘if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material



                                             2
fact and that the movant is entitled to judgment as a matter of law.’” Cottrell v. Am. Family

Mut. Ins. Co., S.I., 930 F.3d 969, 971 (8th Cir. 2019) (quoting Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)); see also Fed. R. Civ. P. 56(c)

(“A party asserting the fact cannot be or is genuinely disputed must support the assertion

by: citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations[,] . . . admissions,

interrogatory answers, or other materials . . . .’”). A genuine issue of material fact arises

“if each party has supplied some evidence that is sufficient for a reasonable jury to return

a verdict for the nonmoving party”. Cottrell, at 930 F.3d at 971 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

       “The moving party bears the burden of showing ‘that there is no genuine dispute

as to any material fact and [it] is entitled to judgment as a matter of law.’” Vandewarker

v. Cont'l Res., Inc., 917 F.3d 626, 629 (8th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). The

moving party can satisfy its burden in two ways: (1) by producing evidence negating an

essential element of the nonparty’s case; or (2) “by ‘showing’ . . . that there is an absence

of evidence to support the nonmoving party’s case.” Bedford v. Doe, 880 F.3d 993, 996

(8th Cir. 2018) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       In response to the moving party’s showing, the nonmoving party must produce

evidentiary materials of “specific facts showing the presence of a genuine issue for trial.”

Id. (quoting Torgerson, 643 F.3d at 1042). “The nonmoving party must do more than

raise some metaphysical doubt about the material facts and cannot rest on mere denials

or allegations.” Id. (citing Torgerson, 643 F.3d at 1042; Gibson v. Am. Greetings Corp.,

670 F.3d 844, 853 (8th Cir. 2012)); see also Dick v. Dickinson State Univ., 826 F.3d 1054,



                                               3
1061 (8th Cir. 2016) (“[T]here must be more than ‘the mere existence of some alleged

factual dispute’ between the parties in order to overcome summary judgment.”) (emphasis

in original) (quoting Vacca v. Viacom Broad. of Mo., Inc., 875 F.2d 1337, 1339 (8th Cir.

1989)).

       “At summary judgment, the court's function is not to weigh the evidence and

determine the truth of the matter itself, but to determine whether there is a genuine issue

for trial.” Smith v. Kilgore, 926 F.3d 479, 483 (8th Cir. 2019) (quoting Schilf v. Eli Lilly &

Co., 687 F.3d 947, 948 (8th Cir. 2012)); see also Bedford, 880 F.3d at 996 (“A principal

purpose of the summary-judgment procedure ‘is to isolate and dispose of factually

unsupported claims or defenses . . . .’”) (quoting Celotex, 477 U.S. at 323–24).

Accordingly, in reviewing a motion for summary judgment, the Court will “view[] the record

in the light most favorable to [the nonmoving party] and draw[] all reasonable inferences

in [that party’s] favor.” Hanson ex rel. Layton v. Best, 915 F.3d 543, 547 (8th Cir. 2019)

(quoting Krout v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009)). “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving party, there is

no genuine issue for trial,’ and summary judgment is appropriate.” Vandewarker, 917

F.3d at 629 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

                                       DISCUSSION

       Plaintiffs’ Motion for Summary Judgment seeks dismissal of Goodyear’s affirmative

defenses. Plaintiffs’ Motion in Limine seeks an Order from the Court stating that Ohio law

will apply to Plaintiffs’ demand for punitive damages. Goodyear’s Motion for Partial

Summary Judgment seeks dismissal of Plaintiffs’ claims to the extent they rely upon the



                                              4
theory that Goodyear’s negligent or defective design of the tire’s anti-oxidative measures

caused the disablement. Goodyear also seeks dismissal of Plaintiffs’ claim for punitive

damages.2

I.      Goodyear’s Affirmative Defenses

        In its First Amended Answer, ECF No. 72, Goodyear lists several affirmative

defenses. Plaintiffs seek summary judgment dismissing Goodyear’s affirmative defenses

of (1) comparative fault or contributory negligence, (2) failure to use a seatbelt, (3) efficient

intervening cause, (4) misuse, (5) substantial alteration, and (6) assumption of risk. ECF

No. 105. Goodyear only argues against dismissal of its defenses of failure to use a

seatbelt, efficient intervening cause, and misuse.                     The affirmative defenses of

comparative fault or contributory negligence, substantial alteration, and assumption of

risk are deemed abandoned and will be dismissed. See NECivR 39.2(c).

        A. Failure to Use a Seatbelt

        Under Nebraska law, evidence of seatbelt misuse or nonuse “shall not be

admissible in regard to the issue of liability or proximate cause but may be admissible as

evidence concerning mitigation of damages, except that it shall not reduce recovery for

damages by more than five percent.”                Neb. Rev. Stat. § 60-6,273.            Plaintiffs have

stipulated to a 5% reduction in damages, ECF No. 105-1, therefore Goodyear is

precluded from offering evidence of seatbelt nonuse or misuse. See Shipler v. Gen.

Motors. Corp., 710 N.W.2d 807, 833 (Neb. 2006) (holding that the trial court was correct

to determine evidence of seatbelt misuse or nonuse was inadmissible because plaintiff



        2  Plaintiffs concede in their brief that under Nebraska law their claim of breach of the implied
warranty of merchantability merges with their claim of strict liability. Pls.’ Br. 1, ECF No. 128. Thus, this
claim will be dismissed.

                                                     5
stipulated to a 5% reduction in damages). Goodyear may not offer any evidence related

to seatbelt misuse or nonuse by Loveland and Summers.

       B. Efficient Intervening Cause

       Goodyear claims “[t]he conduct of individuals and/or entities other than

Goodyear—over whom/which defendant Goodyear had no control—constitutes a

superseding, intervening cause of the incident, injuries, and damages alleged by

plaintiffs.” First Am. Answer ¶ 9, ECF No. 72. The Nebraska Supreme Court has

instructed trial courts applying Nebraska law to “discontinue the practice of separately

instructing juries on ‘efficient intervening cause’ in favor of the more direct and clear

instructions based on the concept of proximate or concurring cause . . . .” Sacco v.

Carothers, 567 N.W.2d 299, 306 (Neb. 1997); see also NJI2d Civ. 3.43. Goodyear is free

to argue that its own actions were not a proximate cause of Plaintiffs’ injuries, but, as

Nebraska law does not recognize efficient intervening cause as an affirmative defense,

that affirmative defense is dismissed.

       C. Misuse

       Goodyear contends that “Plaintiffs’ claims may be barred and/or recovery may be

limited by misuse by some or all of the plaintiffs and/or others’ failure(s) to properly care

for or maintain the Subject Tire.” First Am. Answer ¶ 13, ECF No. 72. To prove the

affirmative defense of misuse, a defendant must show “(1) that the plaintiff used the

product as claimed by the defendant, (2) that the defendant could not reasonably have

foreseen such a use, and (3) that this misuse by the plaintiff was a proximate cause of

his own injury.”   Wedgewood v. U.S. Filter/Whittier, Inc., No. A-09-1280, 2011 WL

2150102, *10 (Neb. Ct. App. May 31, 2011) (citing Jay v. Moog Auto., Inc., 652 N.W.2d



                                             6
872 (Neb. 2002); NJI2d Civ. 11.25). The defense of misuse only requires that the

defendant show the misuse was “‘a’ proximate cause of [the plaintiff’s] injury (as opposed

to being ‘the’ proximate cause of the injury-causing accident).’” Keaschall v. Altec Indus.

Inc., No. 4:14CV3070, 2017 WL 3084393, *7 (D. Neb. July 19, 2017). Misuse is a defense

to strict liability and negligence. Erickson v. Monarch Indus., Inc., 347 N.W.2d 99, 108

(Neb. 1984). Although the Nebraska Supreme Court has not specifically decided that

third-party misuse is a defense to strict liability, it is the majority rule among courts that

have decided the issue. See Randy R. Koenders, Annotation, Products Liability: Product

Misuse Defense, 65 A.L.R. 4th 263, §§ 9–10 (1988). Misuse by a third party can defeat

a strict liability action. Carlson v. Freightliner LLC, 226 F.R.D. 343, 358 (D. Neb. 2004).

Therefore, if there are admissible facts from which a reasonably jury could find that

plaintiffs’ or a third-party’s misuse of the tire was a proximate cause of plaintiffs’ injuries,

then the plaintiffs are not entitled to summary judgment on the issue of misuse.

       Goodyear’s defense of misuse can be summarized as follows: (1) the tire was

underinflated or overloaded, causing overdeflection; (2) the warnings and instructions

provided by Goodyear made such use was unforeseeable; and (3) the overdeflection was

a proximate cause of the tire’s malfunction. Goodyear’s expert witness, Joseph Grant,

stated in his report that there is the following evidence of overdeflection: “a) the rim line

polishing to grooving on both sides of the tire 360 degrees, b) the multi-level radial tear

lines on the serial side and opposite serial side belt edges, and c) the polished worn

flanges on the wheel with some black rubber transfer.” Grant Rep. 14, ECF No. 127-7.

Grant also indicated that overdeflection can occur by “overloading, underinflation or a

combination of both.” Id. It is undisputed that the tire at issue included the load and



                                               7
inflation pressure on the sidewall of the tire. The Nebraska Supreme Court has stated

that a “seller is entitled to have his due warnings and instructions followed . . . .” Erickson,

347 N.W.2d at 108 (citations omitted). While Grant stated that this overdeflection alone

did not cause the tire to fail, he indicated that it made the tire more susceptible to failure.

Pls.’ Br. 2, ECF No. 132. Misuse need not be the proximate cause of the plaintiffs’ injury,

but only a proximate cause. See Keaschall, 2017 WL 3084393, at *7. There is sufficient

evidence in the record to support Goodyear’s affirmative defense of misuse.

        Plaintiffs also argue that any claim of misuse on the part of Summers and

Loveland’s employer or its agents is prohibited by Downey v. Western Community

College Area, 808 N.W.2d 839 (Neb. 2012). In Downey, the court examined whether an

injured employee’s employer was considered a “released person” for purposes of

Nebraska’s comparative negligence statute.3                   Id. at 851–54.         The Downey court

determined that “an employer covered by workers’ compensation does not have a

common liability with the third party” and thus is not a “person liable” or a “released

person” under the statute. Id. at 851, 852 (holding that an employer is immune from tort

liability due to workers’ compensation). As a result, a third-party tortfeasor may not

“reduce his or her own liability by apportioning some of the fault to the employer,” but “a

defendant can point to the negligence of the employer and claim that the employer was

the sole cause of the accident.” Id. at 853.




         3 Neb. Rev. Stat. § 25-21,185.11(a) (“A release, covenant not to sue, or similar agreement entered

into by a claimant and a person liable shall discharge that person from all liability to the claimant but shall
not discharge any other persons liable upon the same claim unless it so provides. The claim of the claimant
against other persons shall be reduced by the amount of the released person’s share of the obligation as
determined by the trier of fact.”) (emphasis added).

                                                      8
       Plaintiffs imply, but have not alleged, that Loveland and Summers were employed

by Dandee and operating in the course of their employment. Neither have they alleged

that this incident was covered by the Nebraska Workers’ Compensation Act. At this time,

Goodyear’s affirmative of misuse will not be dismissed.

II.    Negligence and Strict Liability Claims Based on Insufficient Anti-Oxidative
       Measures

       Plaintiffs’ expert witness, David R. Southwell, claims that one of the three root

causes of the tire’s failure was “[a]ge-related thermo-oxidative degradation of the body

ply and belt skim coats, which substantially compromised the structural integrity of the

tire . . . .” Southwell Rep. 20, ECF No. 110. Southwell states that there are three main

design measures which may reduce such oxidation: “[f]ormulation of the inner liner

compound, [c]ured inner liner gauge, and [a]nti-oxidative additives to skim coat and other

compounds.” Id. at 12. Plaintiffs allege, in part, that Goodyear was negligent and strictly

liable for designing a tire without sufficient anti-oxidative measures to prevent or reduce

the oxidation of the tire.

       Goodyear moves for summary judgment dismissing the negligence and strict

liability claims that arise from any defect related to anti-oxidative design measures.

Goodyear bases its motion on the following excerpts from Southwell’s deposition:

       Q: All right. Is it your opinion to a reasonable degree of engineering
       certainty that this tire, the tire at issue in this case, was defective in design
       because of the inner liner compound that was used?
       A: I can’t be definitive about that because Goodyear ha[s] not provided that
       information.
       Q: So the answer to that is, as of today, you are unable to give that -- you
       do not have that opinion, correct?
       A: Not specifically about the compound of the inner liner.
       ***




                                              9
       Q: Looking at the inner liner gauge alone in this tire, are you testifying to a
       reasonable degree of engineering certainty that the cured inner liner gauge
       was unreasonably dangerous?
       A: Not specifically, no.
       ***
       Q: Do you hold an opinion to a reasonable degree of engineering certainty
       that this tire was defective and unreasonably dangerous because of the
       oxidative agents that were used or not used in the skim coat and
       compounds?
       A: Well again, that information has not been provided by Goodyear so I
       can’t be definitive about that.
       Q: So the answer is, as of today, you do not hold that opinion, correct?
       A: Well, I don’t hold an opinion either way on that because I don’t have that
       level of detail.

Southwell Dep. 14:1–11; 15:3–8; 15:24–16:9, ECF No. 109-5.

       A. Negligence

       To state a products liability cause of action for negligent design, “a plaintiff needs

to establish some evidence of duty, breach, causation, and damages.” Jay, 652 N.W.2d

at 879. Goodyear argues that because “Plaintiffs cannot demonstrate that Goodyear

should have known these characteristics of the Tire created an unreasonable risk of

harm . . . Plaintiffs have not established a duty with respect to [the anti-oxidative]

conditions of the tire . . . .” Def.’s Br. 14, ECF No. 108.

       The Nebraska Supreme Court has adopted the Third Restatement’s definition of

duty; therefore, foreseeability is not a consideration in establishing a duty.        A.W. v.

Lancaster Cty. Sch. Dist. 0001, 784 N.W.2d 907, 918 (Neb. 2010) (“We expressly hold

that foreseeability is not a factor to be considered by courts when making determinations

of duty.”). According to the Third Restatement, “[a]n actor ordinarily has a duty to exercise

reasonable care when the actor’s conduct creates a risk of physical harm.” Restatement

(Third) of Torts: Liab. for Physical and Emotional Harm § 7; see also § 6 cmt. f (“The rule

stated in § 7 . . . is equivalent to saying that an actor is subject to liability for negligent

                                              10
conduct that causes physical harm. Thus, in cases involving physical harm, courts

ordinarily need not concern themselves with the existence or content of this ordinary

duty.”). Instead, “foreseeability arguments are properly framed as disputing whether,

considering the foreseeable likelihood of harm, [the defendant] exercised reasonable care

under all the circumstances.” Id. at 919.

         While duty is a question of law, breach is a question of fact. A.W., 784 N.W.2d at

913 (“The question whether a legal duty exists for actionable negligence is a question of

law dependent on the facts in a particular situation. But it is for the fact finder to determine,

on the facts of each individual case, whether or not the evidence establishes a breach of

that duty.”) (citing Doe v. Gunny’s Ltd. P’ship, 593 N.W.2d 284 (Neb. 1999); Heins v.

Webster Cty., 552 N.W.2d 51 (Neb. 1996)). However, if there is no evidence upon which

a jury could properly find a verdict for Plaintiffs, Goodyear is entitled to summary

judgment.

         At issue in a products liability cause of action based on negligence is whether the

manufacturer’s conduct created an “unreasonable risk of causing physical harm to those

who use [the product] for a purpose for which the manufacturer should expect it to be

used.”     Stahlecker v. Ford Motor Co., 667 N.W.2d 244, 253 (Neb. 2003) (quoting

Restatement (Second) of Torts § 395). Where “standards of performance of a product

are not generally known, other evidence, usually expert testimony, is necessary to prove

proper or acceptable standards of performance.”           Laird v. Scribner Coop, Inc., 466

N.W.2d 798, 804 (Neb. 1991) (citing Durrett v. Baxter Chrysler-Plymouth, Inc., 253

N.W.2d 37, 39–40 (Neb. 1977)). The standards of performance of a tire are beyond the

understanding of a layperson. See Timm v. Goodyear Dunlop Tires N. Am., Ltd., 932



                                               11
F.3d 986, 995 (7th Cir. 2019) (affirming district court’s dismissal of plaintiff’s claim due to

lack of qualified expert testimony on tire failure); Housley v. Orteck Int’l, Inc., 488 F. Supp.

2d 819, 829 (S.D. Iowa 2007) (“The design, manufacture, use, and installation of any

tire . . . is a matter largely outside the experiences of the average juror.”); Clark v. Bohn

Ford, Inc., 213 F. Supp. 2d 957, 961 n.4 (S.D. Ind. 2002) (“The Fifth Circuit leaves open

the possibility that a design feature may be sufficiently uncomplicated that a lay person

could understand it without the aid of expert testimony. This hypothetical possibility is not

applicable here. The design features of tires are not ‘uncomplicated.’”) (citations omitted).

Therefore, expert testimony is necessary to establish that Goodyear negligently designed

the tire.

        Southwell stated that extensive areas of the tire had “been affected by thermo-

oxidative degradation” and as a result those areas were “harder and more brittle.”

Southwell Rep. 9, ECF No. 110. Southwell also listed several design measures that tire

manufacturers typically use to reduce oxidation of a tire: “formulation of the inner liner

compound, cured inner liner gauge, and anti-oxidative additives to [the] skim coat and

other compounds.” Id. at 12. However, Southwell’s report and deposition show he could

not form an opinion regarding these measures, upon which a jury could rely.

        “Conjecture, speculation, or mere choice of quantitative possibilities are not proof.”

Durrett, 253 N.W.2d at 39. A defendant is entitled to judgment as a matter of law if there

is not sufficient evidence upon which a jury could properly find a verdict for the plaintiff.

Id. (“[T]here is a preliminary question for the court to decide, when properly raised, not

whether there is literally no evidence, but whether there is any upon which a jury can

properly proceed to find a verdict for the plaintiff, upon whom the burden of proof is



                                              12
imposed.”) (citing Bohling v. Farm Bureau Ins. Co., 214 N.W.2d 381 (Neb. 1974)). There

is not expert testimony in the record upon which a jury could properly find that Goodyear

was negligent in designing the anti-oxidative properties of the tire. Goodyear will be

granted summary judgment on this issue, and Plaintiffs’ negligence claim will be

dismissed to the extent it relies on Goodyear’s negligent design of the anti-oxidative

measures of the tire.

      B. Strict Liability

      For Plaintiffs to state a claim against Goodyear for strict liability, they must show:

      (1) the defendant placed the product on the market for use and knew, or in
      the exercise of reasonable care should have known, that the product would
      be used without inspection for defects; (2) the product was in a defective
      condition when it was placed on the market and left the defendant’s
      possession; (3) the defect is the proximate or a proximately contributing
      cause of the plaintiff’s injury sustained while the product was being used in
      a way and for the general purpose for which it was designed and intended;
      (4) the defect, if existent, rendered the product unreasonably dangerous
      and unsafe for its intended use; and (5) the plaintiff’s damages were a direct
      and proximate result of the alleged defect.

Pitts v. Genie Indus., Inc., 921 N.W.2d 597, 609 (Neb. 2019) (citing Jay, 652 N.W.2d 872).

To show that a product is defective, a plaintiff must present expert testimony “when

standards of performance of the product are not generally known . . . .”          Nuzum v.

Chlorella, No. 8:05CV335, 2006 WL 3825111, *3 (D. Neb. Dec. 27, 2006) (quoting Laird,

466 N.W.2d at 804). Expert testimony is also necessary to show causation in a products

liability case. Sullivan v. Zimmer, Inc., No. 8:06CV319, 2007 WL 1342559, *2 (D. Neb.

May 7, 2007) (“Under Nebraska law, expert evidence is necessary to establish the

elements of product defect and causation in a products liability case.”) (citing

Schafersman v. Agland Coop., 681 N.W.2d 47, 56 (Neb. 2004); Laird, 466 N.W.2d at 804;

Hanzlik v. Paustian, 344 N.W.2d 649, 651 (Neb. 1984); Durrett, 253 N.W.2d at 39). As


                                            13
discussed above, the standards of performance of a tire are beyond the understanding of

a layperson. Expert testimony is needed to prove causation and defect.

       There is not expert testimony in the record upon which a jury could properly find

that the tire was unreasonably dangerous due to its anti-oxidative design measures.

Plaintiffs’ strict liability claim is dismissed to the extent it relies on the anti-oxidative

measures of the tire.

III.   Punitive Damages

       All parties agree that Nebraska law controls the liability of the parties.4 However,

the parties disagree on whether to apply Nebraska law or Ohio law regarding punitive

damages.        Plaintiffs argue Ohio law applies.          ECF No. 106.        Goodyear moves for

summary judgment dismissing Plaintiffs’ request for punitive damages, arguing that

Nebraska law should apply. ECF No. 107. For the following reasons, the Court will apply

Ohio law to the issue of punitive damages.

       A. Choice-of-Law Analysis

       As a threshold matter, the Court must determine which state’s choice-of-law rules

to apply. Ordinarily, a federal court sitting in diversity must apply the choice-of-law rules

of the state in which it sits. Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex.,

571 U.S. 49, 65 (2013) (citing Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 489, 494–96

(1941)). The Supreme Court has recognized an exception to this rule for transfers

pursuant to 28 U.S.C. § 1404(a) “requiring that the state law applicable in the original

court also apply in the transferee court.” Id. (citing Van Dusen v. Barrack, 376 U.S. 612,

639 (1964)); see also Ferens v. John Deere Co., 494 U.S. 516, 531 (1990) (“[T]ransferor



       4   See, generally, Pls.’ Mot. Summ. J., ECF No. 105; Def.’s Br., ECF No. 108.

                                                    14
law should apply regardless of who makes the § 1404(a) motion.”).5 Therefore, the Court

will apply the choice-of-law rules of Pennsylvania.

        B. Pennsylvania Choice-of-Law Application

        Pennsylvania courts have adopted “a flexible rule which permits analysis of the

policies and interests underlying the particular issue before the court.” Griffith v. United

Air Lines, Inc., 203 A.2d 796, 805 (Pa. 1964). This rule consists of two steps. The first

step is to determine whether there is a true or false conflict between the “competing

policies and interests of the relevant states.” Coram Healthcare Corp. v. Aetna U.S.

Healthcare, Inc., 94 F. Supp. 2d 589, 594 (E.D. Pa. 1999) (quoting LeJeune v. Bliss-

Salem, Inc., 85 F.3d 1069, 1071 (3d Cir. 1996)). “A false conflict exists when ‘only one

jurisdiction’s governmental interests would be impaired by the application of the other

jurisdiction’s law.’” Id. (quoting Lacey v. Cessna Aircraft Co., 932 F.2d 170, 187 (3d Cir.

1991)). If a false conflict exists, courts need not move to the second step and simply

must “apply the law of the state whose interests are truly implicated by the particular

cause of action.” Id. (citing Lacey, 932 F.2d at 187). A true conflict exists when “the

interests of each state would be impaired if the law of the other is given effect.” Id. (citing

Lacey, 932 F.2d at 187 n.15). If a true conflict exists, courts must move to the second




        5  Goodyear argues that Pennsylvania has no connection to the case and the only reason
Pennsylvania courts had jurisdiction was due to “fraudulent joinder,” therefore the Court should apply
Nebraska choice-of-law rules. However, it is generally understood that “plaintiffs are ordinarily allowed to
select whatever forum they consider most advantageous (consistent with jurisdictional and venue
limitations) . . . .” Atl. Marine, 571 U.S. at 63. Goodyear waived any argument of personal jurisdiction or
venue and stipulated to a transfer under § 1404(a). Had Goodyear wished to present these arguments in
the Eastern District of Pennsylvania, it could have sought a transfer under § 1406(a). See Steen v. Murray,
770 F.3d 698, 701 (8th Cir. 2014) (“[W]hen a diversity case is transferred under § 1406(a) because venue
in the transferor court was improper, ‘§ 1406(a) transfer calls for application of the law of the transferee
court,’ beginning with its choice-of-law rules.”) (quoting Wisland v. Admiral Beverage Co., 119 F.3d 733,
736 (8th Cir. 1997)).

                                                    15
step of the analysis and decide “which state has the greater interest in the application of

its law.” Id. (quoting LeJeune, 85 F.3d at 1072).

       Nebraska law categorically prohibits punitive damages. See Abel v. Conover, 104

N.W.2d 684, 688 (Neb. 1960) (“It has been a fundamental rule of law in this state that

punitive, vindictive, or exemplary damages will not be allowed, and that the measure of

recovery in all civil cases is compensation for the injury sustained. This rule is so well

settled that we dispose of it merely by the citation of cases so holding.”) (citing Boyer v.

Barr, 8 Neb. 68 (1878); Atkins v. Gladwish, 41 N.W. 347 (Neb. 1889); Bee Pub. Co. v.

World Pub. Co., 82 N.W. 28 (Neb. 1900); Wilfong v. Omaha & Council Bluffs St. Ry. Co.,

262 N.W. 537 (Neb. 1935)); see also Neb. Const. art. VII, § 5. Ohio, on the other hand,

permits punitive damages “to punish and deter certain conduct.” Moskovitz v. Mt. Sinai

Med. Ctr., 635 N.E.2d 331, 343 (Ohio 1994). There is a false conflict as Nebraska’s

interests are not impaired by application of Ohio punitive damages law against an Ohio

corporation with its principal place of business in Ohio. Thus, the Court will apply Ohio

law.

       However, even if the conflict were true, the second step of Pennsylvania choice-

of-law analysis produces the same result. To determine which state has the greater

interest in the application of its law, Pennsylvania courts apply the most significant

contacts analysis outlined in the Restatement (Second) of Conflict of Laws. Henderson

v. Merck & Co., Inc., No. 04-CV-05987-LDD, 2005 WL 2600220, *3 (E.D. Pa. Oct. 11,

2005). Section 6 of the Restatement sets out the following general principles for the most

significant contacts analysis:

       (a) the needs of the interstate and international systems
       (b) the relevant policies of the forum,

                                            16
       (c) the relevant policies of other interested states and the relative interests
       of those states in the determination of the particular issue,
       (d) the protection of justified expectations,
       (e) the basic policies underlying the particular field of law,
       (f) certainty, predictability and uniformity of result, and
       (g) ease in the determination and application of the law to be applied.

Restatement (Second) of Conflict of Laws § 6. The Restatement lists the following

contacts to be taken into account in torts cases: “(a) the place where the injury occurred,

(b) the place where the conduct causing the injury occurred, (c) the domicil, residence,

nationality, place of incorporation and place of business of the parties, and (d) the place

where the relationship, if any, between the parties is centered.” Restatement (Second)

of Conflict of Laws § 145. Pennsylvania courts weigh the contacts on a qualitative rather

than quantitative scale. See Cipolla v. Shaposka, 267 A.2d 854, 856 (Pa. 1970) (“In

determining which state has the greater interest in the application of its law . . . it must be

remembered that a mere counting of contacts is not what is involved. The weight of a

particular state’s contacts must be measured on a qualitative rather than quantitative

scale.”) (citations omitted).

       The most significant relationship to consider when evaluating contacts for

purposes of determining which state’s law to apply regarding punitive damage is typically

the state where the conduct that is to be punished occurred. Kelly v. Ford Motor Co., 933

F. Supp. 465, 469 (E.D. Pa. 1996) (“If the primary purpose of the tort rule involved is to

deter or punish misconduct . . . the state where the conduct took place may be the state

of dominant interest and thus that of most significant relationship.”) (quoting Restatement

(Second) of Conflict of Laws § 145 cmt. c). The Eastern District of Pennsylvania in Kelly

and in Serbin Development Corp. v. North River Insurance Co., Civ. A. No. 85-4273, 1986

WL 4315 (E.D. Pa. Apr. 8, 1986), predicted that the Pennsylvania Supreme Court would

                                              17
look to the defendant’s contacts to determine the most significant relationship for

purposes of punitive damages. Kelly, 933 F. Supp. at 469 (citing Serbin, 1986 WL 4315).

The Superior Court of Pennsylvania has since adopted this reasoning. Daniel v. Wyeth

Pharm., Inc., 15 A.3d 909, 935 n.17 (Pa. Super. Ct. 2011) (“[I]n a choice of law analysis

on the availability of punitive damages, ‘the most critical contacts include the place where

the alleged punitive conduct occurred and, if dealing with a corporate defendant, the state

of incorporation and its principal place of business . . . .’”) (quoting Kelly, 933 F. Supp. at

469–71).

       Here, the relevant contacts are Goodyear’s state of incorporation, principal place

of business, and the place where the alleged punitive conduct took place. See Kelly, 933

F. Supp. at 469. The scope of Goodyear’s alleged punitive conduct includes the design

and engineering of the tire, as well as the decision-making involved in the development

and design of the tire. The Kelly court did not consider the place where the allegedly

defective good was manufactured because the plaintiffs did not bring a manufacture

defect claim.    Because Plaintiffs allege that the tire was defectively designed and

manufactured, the Court will also consider the state where the tire was manufactured as

within the scope of Goodyear’s alleged punitive conduct. The injured parties’ state of

domicile is of no consequence to this analysis. See In re Agent Orange Prod. Liab. Litig.,

580 F. Supp. 690 (E.D.N.Y. 1984) (The state of an injured party’s domicile “do[es] not

have an interest in whether or not punitive damages are imposed on the defendants. The

legitimate interest of those states are limited to assuring that the plaintiffs are adequately

compensated for their injuries . . . .”) (citing In re Air Crash Disaster Near Chi. on May 25,




                                              18
1979, 644 F.2d 594, 612–13 (7th Cir. 1981); Roginsky v. Richardson-Merrell, Inc., 378

F.2d 832 (2d Cir. 1967); Hurtado v. Superior Court, 522 P.2d 666, 672 (Cal. 1974)).

        Goodyear is an Ohio corporation and maintains its principal place of business in

Ohio.    The alleged punitive conduct occurred in multiple states.        The design and

engineering of the tire occurred in Akron, Ohio. Aff. Jay Lawrence ¶ 6, ECF No. 30-2.

The tire was manufactured in Goodyear’s factory located in Gadsden, Alabama. Id. Ohio

has the most significant relationship under the Second Restatement analysis. Ohio’s

policy of permitting punitive damages is to punish and deter conduct by corporations that

may harm consumers. See Moskovitz, 635 N.E.2d 331. The conduct which would be

punished in this case is the design and manufacture of a dangerous tire. Ohio has an

interest in regulating the conduct of corporations established under its laws with their

principal places of business within its borders. While Alabama may have some interest

as well, the most significant relationship and interest lies with Ohio.

        It is often stated that “the purpose underlying the disallowance [of punitive

damages] is protection of defendants from excessive financial liability.” Agent Orange,

580 F. Supp. at 706 (citing Air Crash Disaster, 644 F.2d at 613; Forty-Eight Insulations,

Inc. v. Johns-Manville Prods., 472 F. Supp. 385 (N.D. Ill. 1979); Pancotto v. Sociedade

de Safaris de Mocambique, S.A.R.L. ,422 F. Supp. 405 (N.D. Ill. 1976)). Nebraska is also

“the only state which finds [punitive] damages to be unconstitutional” as a violation of due

process under the state and federal constitutions. Lisa M. Broman, Comment, Punitive

Damages: An Appeal for Deterrence, 61 Neb. L. Rev. 651 (1982) (citing Abel, 104 N.W.2d

at 689). Whether intended to encourage business, or protect due process, Nebraska’s

policy interests are only affected if the defendant is a Nebraska corporation. Nebraska



                                             19
has no interest in protecting a foreign corporation from excessive liability or protecting its

due process rights. Therefore, even if the conflict were true, Ohio law will apply to the

issue of punitive damages. Plaintiffs’ demand for punitive damages will not be dismissed.

Accordingly,

       IT IS ORDERED:

       I.      Plaintiffs’ Motion for Summary Judgment, ECF 105, is granted in part as

               follows:

                  A. Goodyear’s affirmative defenses of comparative fault or contributory

                  negligence, substantial alteration, assumption of risk, and efficient

                  intervening cause, are dismissed; and

                  B. Goodyear may not introduce evidence of seatbelt misuse or nonuse;

                  and

               The Plaintiffs’ Motion for Summary Judgment is otherwise denied;

       II.     Plaintiffs’ Motion in Limine to Apply Ohio Law to Punitive Damages. ECF

               No. 106, is granted;

       III.    Defendant’s Partial Motion for Summary Judgment, ECF No. 107, is granted

               in part as follows:

                  A. Count I of Plaintiffs’ Complaint for negligence is dismissed as it relates

                  to the tire’s anti-oxidation measures;

                  B. Count II of Plaintiffs’ Complaint for strict liability is dismissed as it

                  relates to the tire’s anti-oxidation measures; and

                  C. Count III of Plaintiff’s Complaint for breach of warranty is dismissed

                  in its entirety; and



                                             20
      Defendant’s Partial Motion for Summary Judgment is otherwise denied.


Dated this 10th day of October 2019.

                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   21
